Citation Nr: 1549351	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to nonservice-connected improved death pension benefits.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  The Veteran died in June 2008.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied entitlement to nonservice-connected improved death pension, DIC, and accrued benefits.  

The Appellant perfected an appeal as to the denial of nonservice-connected improved death pension benefits and initiated an appeal with a notice of disagreement as to the denial of DIC benefits.  See RO letter to Appellant dated in March 2013; November 2013 letter from Appellant disagreeing with decision to deny benefits.

The issue of entitlement to DIC benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Appellant's income from employment exceeded the applicable statutory level for each annualized period from date of claim through February 2014.

2.  From her retirement in February 2014, when her income from employment reduced, given the Appellant's life expectancy and size of her assets and income, it is reasonable that part of the corpus of her estate will be consumed for the Appellant's maintenance.
CONCLUSION OF LAW

The Appellant does not meet the income criteria for VA nonservice-connected improved death pension benefits.  38 U.S.C.A. §§ 101, 1502, 1503, 1521, 1522 1541, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 3.274, 3.275, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Nonetheless, the Appellant was provided notification in May 2014.  The Appellant was provided eligibility verification reports and VA Form 21-8049, Request for Details of Expenses, to complete so that VA would have a complete report of her income/net worth and expenses.  She did not fill out these reports.

The law provides that the Secretary shall pay to the surviving spouse of each veteran who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.  The maximum annual rate for a surviving spouse with no dependents as of December 2010 was $7933; as of December 2011 was $8219; as of December 2012 was $8359; and as of December 2013 was $8485.  The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

The types of income which are excluded are set forth under 38 C.F.R. § 3.272.  That regulation specifically excludes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.

The Appellant did not report any expenses from the list of exclusions.  

The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the purpose of determining initial entitlement, the monthly rate of pension payable to the beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's countable income on the effective date of entitlement and dividing the remainder by 12. 3 8 C.F.R. § 3.273.

In her application for death benefits, the Appellant reported that she had income from her employment of $2,040.  In her substantive appeal, she clarified that the $2,040 amount was received every two weeks or $53,040 annually.  Her income from employment is not excluded per 38 C.F.R. § 3.272.  Thus, her income was excessive for the purpose of VA death pension benefits during each annual year from when she filed her claim.  The Appellant reported that she retired from her employment on February 4, 2014 and her income was then reduced to $603 per month or $7,236 annually.  Although this amount is less than the maximum annual rate as of December 2013, the Appellant also reported that she has assets totaling $222,000.  

In order to receive death pension benefits, a claimant must also meet the net worth requirements found in 38 C.F.R. § 3.274, in addition to not having an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  Pension will be denied (or discontinued) when the corpus of the estate is such that under all the circumstances, including consideration of the annual income, it is reasonable that some part of the corpus of such estate be consumed for a surviving spouse's maintenance. 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(c).  The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).  In determining whether the estate should be used for the surviving spouse's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d); see also 38 C.F.R. § 3.274(a).  "Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.   See 38 C.F.R. § 3.250(b)(1).

As of 2014, the Appellant had a life expectancy of 19.9 years.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part V., iii, Ch. 1, Section J (Life Expectancy Table for Net Worth Determinations).  As noted, the Appellant did not provide any further income or expense information in support of her claim.  

The Board finds that the Appellant had a total monetary net worth of $222,000 in February 2014.  She also had annual income of $7,236.  Based on the Appellant's actuarial life expectancy of 19.9 years, her assets, and her income, the Board finds that it is reasonable that some part of the corpus of the Appellant's estate will be consumed for her maintenance.  For these reasons, the Board finds that from February 2014, when she retired, the Appellant's net worth is excessive and is a bar to death improved death pension benefits. 

In making the determination above, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Appellant's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Appellant's income/net worth/corpus of estate decreases, she may reapply for VA nonservice-connected improved death pension benefits. 


ORDER

Entitlement to nonservice-connected improved death pension benefits is denied.


REMAND

As noted in the introductory portion of this decision, the Appellant has submitted a notice of disagreement as to the issue of entitlement to DIC benefits.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Appellant should be sent a statement of the case as to the issue of entitlement to DIC benefits in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Appellant perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


